Citation Nr: 1805431	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-30 771		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for a low back (lumbar spine) disorder.

2.  Entitlement to service connection for right leg radiculopathy, to include as secondary to the low back disorder.

3.  Entitlement to service connection for an upper back (thoracic or cervical spine) disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a bilateral ankle disorder.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

12.  Entitlement to service connection for asbestosis.

13.  Entitlement to service connection for colon cancer, to include as secondary to asbestos exposure.

14.  Entitlement to a compensable rating for residuals of abrasions to the right shoulder, right arm, right leg (including thigh and calf), left heel, and left arm ("abrasion residuals").

15.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for a low back (lumbar spine) disorder is granted.

Service connection for right leg radiculopathy, as secondary to the low back disorder, is granted.

Service connection for an upper back (thoracic or cervical spine) disorder is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a left shoulder disorder is granted.

Service connection for a bilateral hip disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a bilateral ankle disorder is granted.

Service connection for a bilateral foot disorder is granted.

Service connection for an acquired psychiatric disorder as secondary to service-connected disabilities is granted.

A compensable rating for abrasion residuals is denied.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar spine degenerative joint disease (DJD), and the evidence is in equipoise on whether it is related to service.

2.  The Veteran has a current diagnosis of radiculopathy of the right lower extremity, which is due to the low back disorder.

3.  The Veteran has a current diagnosis of cervical spine degenerative disc disease (DDD), and the evidence is in equipoise on whether it is related to service.

4.  The Veteran has a current diagnosis of osteoarthritis of the right shoulder, and the evidence is in equipoise on whether it is related to service.

5.  The Veteran has a current diagnosis of osteoarthritis of the left shoulder, and the evidence is in equipoise on whether it is related to service.

6.  The Veteran has a current diagnosis of degenerative arthritis of the bilateral hips, and the evidence is in equipoise on whether it is related to service.

7.  The Veteran has a current diagnosis of left knee osteoarthritis, and the evidence is in equipoise on whether it is related to service.

8.  The Veteran has a current diagnosis of osteoarthritis of the bilateral ankles, and the evidence is in equipoise on whether it is related to service.

9.  The Veteran has a current diagnosis of degenerative arthritis of the bilateral feet, and the evidence is in equipoise on whether it is related to service.

10.  The Veteran has a current diagnosis of persistent depressive disorder (dysthymia), and the evidence is in equipoise on whether it is due to his service-connected disabilities.

11.  For the entire period of appeal, there are no visible, painful, or unstable abrasion residuals to the right shoulder, right arm, right leg (including thigh and calf), left heel, or left arm.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for right lower extremity radiculopathy as secondary to service-connected low back disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an upper back disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right shoulder disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hip disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral ankle disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

9.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

10.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

11.  For the entire period of appeal, the criteria for a compensable disability rating for the abrasion residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1946 to November 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The September 2009 decision denied service connection for the claimed disabilities and denied entitlement to a TDIU.  The January 2014 decision continued a noncompensable (zero percent) rating for the abrasions residuals.

The Board notes that in September 2010, the Veteran initiated appeals of entitlement to service connection for an unspecified scrotum injury and an increased rating for the abrasion residuals.  However, the Veteran did not perfect these appeals; rather, in a November 2011 substantive appeal (VA Form 9), he specifically limited the appeal to exclude these two issues.  In April 2013, the Veteran submitted a claim for an increased rating for the abrasion residuals.  As such, the claim for service connection for an unspecified scrotum injury is not before the Board, and the appeal period for the increased rating claim is from April 2013.

In August 2012, the Board denied the claim for service connection for an acquired psychiatric disorder and remanded the remaining claims for further development.  

The Veteran appealed the issue of service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the issue.  In September 2013, the Board remanded the issue for further development.

With regard to the claims for service connection for low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, bilateral feet, and an acquired psychiatric disorder, and the claim for an increased rating for abrasion residuals, the AOJ was instructed to obtain relevant VA and non-VA treatment records and schedule the Veteran for appropriate VA examinations to determine nature, etiology, and severity of the claimed disabilities.  VA and private treatment records have since been associated with the claims file, and the Veteran had relevant VA examinations in August 2015, September 2015, and June 2017.  The Board therefore finds there has been substantial compliance with the remand directives with regard to these claimed disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hypertension, asbestosis, and colon cancer, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Service connection for low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, and bilateral feet

The Veteran contends that he fell approximately 50 feet down an open hatch on the USS Iowa during service in 1947.  He states that he injured his heels, shoulders, and especially his back in the fall.  He had "raw, open wounds and bruises" and spent a week in sick bay before returning to work on the ship.  The Veteran asserts that he has experienced pain from his shoulders to his heels since that time, and that he first sought treatment for his back from a chiropractor in 1949.  See the April 2008 statement, November 2014 statement by the Veteran's representative, November 2014 Veteran affidavit. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

In this case, the Veteran has diagnoses of lumbar spine degenerative joint disease (DJD), radiculopathy of the right lower extremity, degenerative arthritis of the bilateral shoulders, degenerative arthritis of the bilateral hips, osteoarthritis of the left knee, osteoarthritis of the bilateral ankles, and degenerative arthritis of the bilateral feet.  See the August 2015 VA examination reports.  Private treatment records also show that the Veteran has diagnoses of cervical spine degenerative disc disease (DDD).  See January 2007 treatment records from Dr. C.S.  Thus, the current disability requirement for service connection for low back, right lower extremity, upper back, bilateral shoulder, bilateral hip, left knee, bilateral ankle, and bilateral feet disorders is satisfied.  

It is also undisputed that in November 1947, while serving aboard the USS Iowa, the Veteran fell through an open hatch, falling from the second to the third deck.  He was found to have abrasions under his right and left arms, and on his left heel, right thigh, and right calf.  There was a slight limitation of abduction motion on the right shoulder, but x-rays taken two days after the fall showed no pathology.  Three days later, the Veteran reported that his shoulder was much better and he was cleared to return to duty.  In a November 1947 separation examination conducted approximately two weeks after the in-service fall, the Veteran's neck, spine, and extremities were noted to be normal.

The question for the Board is whether the Veteran's current low back, right lower extremity, upper back, bilateral shoulder, bilateral hip, left knee, bilateral ankle, and bilateral feet diagnoses are etiologically related to the Veteran's in-service injury.  

The Board finds that the evidence is in equipoise on whether these diagnoses are related to service.  Service connection is therefore warranted for low back, right lower extremity, upper back, bilateral shoulder, bilateral hip, left knee, bilateral ankle, and bilateral feet disorders.

In support of his claims for these disabilities, the Veteran has submitted letters from four physicians.  

In a February 2010 letter, Dr. C.S., a family physician, indicated that for as long as he had been treating the Veteran, he had been treating the Veteran for arthritic conditions.  (Treatment records associated with the claims file indicate that the Veteran first saw Dr. C.S. in August 2002.)  Dr. C.S. put the Veteran on chronic pain medication and pain management, and had sent the Veteran to a pain management specialist (Dr. S.D.) for his lumbar spine.  The Veteran also had osteoarthritis of the bilateral shoulders, and Dr. C.S. opined that the Veteran's injuries were "at least likely caused by his fall in the Navy going back to 1947."

Dr. S.D., who specializes in pain management, also submitted a letter dated in February 2010.  He opined that to a reasonable degree of medical certainty, the Veteran's suffered considerable disability as a result of the injuries he sustained from a 40-foot fall in service many years ago.  His diagnoses included bilateral ankle and foot pain, arthritis and chronic pain in both shoulder and both hips, arthritis and pain in the left knee, and lumbar DDD that caused radiculopathy in the right leg.  Based on the history provided by the Veteran and his own past examinations of the Veteran, Dr. S.D. opined that the Veteran's conditions were "at least likely as not" caused by the in-service fall.

In a third letter dated in February 2010, Dr. M.W., a chiropractor, indicated that he had been treating the Veteran since July 2008 for consistent complaints of low back pain with right-side radiculitis and difficulty walking.  The Veteran also had consistent cervical spine pain with occasional bilateral radiculitis and diminished range of motion in the cervical spine.  Dr. M.W. indicated that falls from an extreme height could cause compression to the spine, which ultimately leads to multi-level disc degeneration, and can also lead to multiple disc bulging, herniations, and chronic degeneration.  X-rays of the Veteran taken in July 2008 revealed extensive degeneration throughout the lumbar spine, decreased disc spaces, and arthritic spurring.  A 2006 MRI also revealed facet hypertrophy and disc degeneration, particularly at L4-L5, L5-S1.  Dr. M.W. opined that within a degree of medical certainty, a fall of 40 feet in service caused at least partial degenerative changes and damage to the Veteran's lumbar spine, which progressed over time and could lead to extensive nerve root irritation causing difficulty with most activities of daily living, including walking.  Dr. M.W. indicated he could not opine on the Veteran's shoulders and knee claims, as he primarily treated the Veteran for his low back.

In July 2014, Dr. B.C., Chief of Emergency Services at a hospital in Washington, submitted a letter in which he opined that the Veteran's chronic pain in his right shoulder, lower back, and bilateral feet, including painful callouses and tylomas on the feet, were likely the result of the fall the Veteran sustained in 1947.  Dr. B.C. noted that although the Veteran had no acute fractures from his approximately 50-foot fall in service, trauma of that nature could lead to increased incidence of DJD and chronic pain.  He further noted that the Veteran reported first seeing a chiropractor in 1949 who treated him for persistent lower back pain, and had continued to have low back pain since then, including seeing a pain specialist in 2006 for lumbar spondylosis that required multiple injection treatments.  Dr. B.C. noted that the Veteran was involved in a car accident in 1978, and was diagnosed with a sprained neck and left shoulder contusion; however, there was no mention in treatment records of pain involving the lower back, right shoulder, or bilateral feet.  As such, he did not think that the car accident in 1978 caused the pain in the Veteran's low back, right shoulder, or bilateral feet.

The Veteran was afforded a series of VA examinations in August 2015.  He was found to have diagnoses of lumbar spine DJD, right lower extremity radiculopathy, osteoarthritis of the bilateral knees and ankles, and degenerative arthritis of the bilateral hips and feet.  The VA examiner opined that because there was no objective medical evidence submitted demonstrating an increase in the severity of any of these diagnoses within one year of separation from active duty, and due to the lack of evidence in service treatment records (STRs) that the Veteran had any of these diagnoses at the time of discharge, the lumbar spine DJD, right lower extremity radiculopathy, osteoarthritis of the bilateral knees and ankles, and degenerative arthritis of the bilateral hips and feet were more likely due to normal aging process and obesity.

The Board finds the VA examiner's opinions and the four private physicians' medical opinions to be of some probative value.  Dr. C.S., Dr. S.D., and Dr. M.W.'s opinions were rendered after treating the Veteran for several years for the conditions on appeal.  Dr. B.C.'s opinion included specific reference to the rationale for why the Veteran's car accident did not cause the injuries to the low back, right shoulder, or bilateral feet.  The VA examiner's opinion was offered after a review of all available records, including the Veteran's service treatment records (STRs) and VA and non-VA treatment records, and physical examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board also finds that the Veteran's statements regarding his in-service injuries and ongoing pain since then have been generally consistent.  The Veteran is competent to describe observable symptoms of pain in his low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, and bilateral feet, and he can also report incidents in service that he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have also been consistent with the circumstances of his service, as service records indicate that he served aboard the USS Iowa and fell through an open hatch from the second to the third deck.  These facts add to the credibility of the Veteran's contentions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of these claims.  Specifically, the Board notes that none of the medical opinions are particularly thorough.  Dr. C.S. did not provide a rationale for his opinion that the Veteran's low back and bilateral shoulders were related to the in-service injury.  Dr. S.D. and Dr. M.W. did not mention the car accident the Veteran had on 1978.  None of the four private physicians discussed the fact that more than 50 years had passed between the in-service injury and the current diagnoses.  The VA examiner did not address the private opinions that contradicted his own opinions, nor did he discuss the Veteran's contentions that his low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, and bilateral feet had caused pain since the in-service injury.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter."  As such, this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, and bilateral feet is warranted.

2.  Service connection for an acquired psychiatric disorder

The Veteran contends that his in-service fall seriously affected him, including causing depression and PTSD.  He states that he still has nightmares about it.  See the April 2008 statements, February 2009 statement. 

The Board finds that the Veteran does not have a diagnosis of PTSD.  He does, however, have a diagnosis of persistent depressive disorder (dysthymia), which the Board finds is due to the service-connected musculoskeletal disabilities granted herein.  


A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

VA treatment records indicate that in August 2007, the Veteran was referred for a psychiatric evaluation by his pain management/primary care doctor.  He was noted to have problems with chronic pain and a pinched nerve in his low back.  The Veteran reported that he was having "cash flow" problems, was worried that his wife was getting dementia, and that he became depressed when he was alone and thought about his problems.  The initial DSM-IV diagnoses were depressive disorder not otherwise specified (NOS), mood disorder due to medical condition of chronic pain, and alcohol abuse that was in remission.  

In September 2011, the Veteran had a VA PTSD examination.  The examining psychologist indicated that the Veteran did not meet the criteria for PTSD, as his description of the in-service fall did not meet the criteria for a PTSD diagnosis.  Specifically, the Veteran denied that he often thought about the event or that it caused significant distress when he did recall the event.  The examiner diagnosed adjustment disorder with depressed mood, which was not caused by or a result of his military experience, but rather was associated with his psychosocial stressors of chronic pain, financial problems, and his wife's dementia.  

Dr. C.R., a psychologist, submitted a letter dated in July 2014 in support of the Veteran's claim.  She indicated that she reviewed the Veteran's treatment records, including but not limited to his in-service injury and the September 2011 VA examination report, and concluded that the Veteran had dysthymic disorder, which was more likely than not worsened by his chronic back pain.  Dr. C.R. indicated that her opinion was "largely consistent" with that of the September 2011 VA examiner; she did not think that the Veteran had PTSD due to the in-service fall, but he did have depressive symptoms that were worsened by his back pain.  She noted that the Veteran sought counseling in 1993, and had been seen on several occasions since then, specifically pointing to the August 2007 VA treatment record, as well as VA treatment records dated in July 2009 and August 2010 in which the Veteran attributed his depression to chronic physical pain and his wife's Alzheimer's.  Dr. C.R. noted that even after the Veteran's wife died in 2012 and he was relieved of the stress of caring for her, his GAF score did not improve.  As such, although there were other factors contributing to the emergence of the depression prior to 2007, it was more likely than not that the documented worsening of the Veteran's pain contributed to a worsening of his dysthymic disorder.  

In a September 2015 VA examination, the Veteran reported having emotional problems in 2007, which were improved after he started taking medication.  He stated that he got depressed when he thought about his wife and about his physical condition and chronic pain.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM 5, but he did meet the criteria for depression.  The examiner indicated that the depression diagnosis was likely a continuation of the adjustment disorder noted in the previous VA examination, and that it was most likely related to a combination of social stressors, including the death of his wife, limited functional abilities, and chronic pain.  Given the time period between his reported injuries and the onset of depression and mental health treatment, it was at least not at least as likely as not that the depression was proximately due to his bilateral hip, left knee, bilateral shoulders, low back, or upper back conditions.  

The Veteran had a third VA PTSD examination in June 2017.  The examining psychologist indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, but he did have persistent depressive disorder (dysthymia), which was a continuation of the previous diagnosis of depression.  The examiner opined that it was less likely than not that the depression was due to the injuries the Veteran sustained in service, and that it was less likely than not that the depression was aggravated by the injuries sustained in service.  The examiner agreed with the September 2015 examiner that it was more likely than not that the Veteran's depression symptoms were due to a combination of psychosocial stressors, including loss of independence, physical limitations, chronic pain, bereavement, and limited functional abilities.

The Board finds all of the VA examination reports and Dr. C.R.'s opinion to be probative, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  All four of the opinions were rendered after reviewing treatment records dating back to 1993.  The three VA opinions were also rendered after soliciting a medical history from the Veteran and conducting an interview and administering clinical tests to Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners and Dr. C.R. provided detailed facts and rationale on which their opinions were based.  

The Veteran's statements have been somewhat inconsistent regarding the onset and causes of his depressive symptoms.  Further inquiry could be done into developing the claim; however, all four medical professionals concluded that the Veteran does not have a diagnosis of PTSD, that he does have a diagnosis of depression (or dysthymia), and that the depression is due to or worsened by chronic pain in his back and other medical conditions.  Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder as secondary to service-connected disabilities is warranted.

3.  Increased rating for abrasion residuals

The Veteran contends without further elaboration that a compensable rating is warranted for his service-connected abrasion residuals.  See the December 2013 statement.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's abrasion residuals have been rated under Diagnostic Code 7805, for other scars and other effects of scars evaluated under diagnostic codes 7800-7804.  

Diagnostic Code 7800 applies to scar(s) of the head, face, or neck, and therefore does not apply here, as the Veteran's abrasions were to the right shoulder, right arm, right leg (including thigh and calf), left heel, and left arm.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation.  Note (1):  a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  
  
Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note 
(1):  a superficial scar is one not associated with underlying soft tissue damage.  Note (2):  if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

 Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1):  an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  Id.

The Board finds that for the entire period of appeal, there have been are no visible, painful, or unstable abrasion residuals to the right shoulder, right arm, right leg (including thigh and calf), left heel, or left arm.  

In an August 2015 VA scars examination, the examiner found that the Veteran had no visible scarring from the in-service abrasions to the right shoulder, right arm, right leg (including thigh and calf), left heel, and left arm.  Any scarring that was present was not painful, unstable, or showed frequent loss of covering of skin.  Any scarring present did not result in any pertinent physical findings, complications, conditions, signs, and/or symptoms.  The examiner indicated that the Veteran's abrasions had healed without residuals.  

In a September 2016 VA Form 9, the Veteran's representative requested that the Veteran be afforded another VA examination because the August 2015 examiner failed to measure the Veteran's scars.

In December 2016, the VA examiner who conducted the August 2015 examination provided a medical opinion addendum clarifying that there was no visible residuals of the abrasions to measure, that abrasions are a self-limited condition that by nature heal without scarring, and that there was no evidence for chronic abrasions or scars due to the abrasions noted in the Veteran's STRs or other treatment records.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the abrasion residuals for the entire appeal period.  For a compensable (10 percent) rating the evidence must show scar(s) that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) under Diagnostic Code 7801; superficial and nonlinear scar(s) in an area or areas of 144 square inches (929 sq. cm.) or greater under Diagnostic Code 7802; or one or two scars that are unstable or painful under Diagnostic Code 7804.  In this case, the evidence does not establish that any present scarring is deep and nonlinear in an area of 6-12 square inches, is superficial and nonlinear in an area of 144 square inches or greater, or that it is painful or unstable.  

Such findings are consistent with the findings of a July 2009 VA scars examination, in which the Veteran was not found to have no visible scars.  The Veteran reported in the examination that he was "not worried about scars."

As such, the weight of the evidence is against the claim for a compensable rating for the abrasion residuals for the entire appeal period, and the appeal is denied.


REMAND

Unfortunately, another remand is required for the remaining issues on appeal.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his hypertension is due to his depression.  See the April 2010 notice of disagreement, November 2011 VA Form 9.  He was afforded a VA examination for hypertension in August 2015.  The examiner opined that the Veteran's hypertension was less likely than not due to asbestos exposure because there was no causal relationship between the aforementioned conditions.  The examiner did not, however, opine on whether the depression caused or worsened the hypertension.  As such, a medical opinion addendum is necessary.  38 U.S.C. § 5103A(d) (2012). 


With regard to the claims for service connection for asbestosis and colon cancer due to asbestos exposure, no attempt has been made to determine the extent of the Veteran's asbestos exposure while serving aboard the USS Iowa.  Remand is therefore required to make such a finding.  If evidence of asbestos exposure is found, a medical opinion should be provided by an oncologist concerning whether the Veteran's colon cancer was caused by the asbestos exposure. 

Finally, with regard to the issue of entitlement to a TDIU, the Veteran's sole service-connected disability in effect prior to this Board decision is a noncompensable rating for abrasion residuals.  To meet the threshold requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a), a veteran must have a single service-connected disability rated at 60 percent or more, or two or more disabilities in which at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, these threshold requirements may be met after implementation of the above grants of service connection for disorders of the low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, bilateral feet, and an acquired psychiatric disorder.  The Board may not assign disability ratings for these disorders in the first instance.  As such, remand of the TDIU appeal is warranted so that implementation of the above grants of service connection, to include assignment of initial disability ratings, may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify through official sources the Veteran's claimed exposure to asbestos while aboard the USS Iowa.  All responses received should be documented in the claims file, and the Veteran notified of any negative response.

2.  If, and only if, the evidence reflects that the Veteran was exposed to asbestos during service, schedule the Veteran for a VA examination by an appropriate specialist, such as an oncologist.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer was caused by his exposure to asbestos during military service? 

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  Contact the VA examiner who conducted the August 2015 VA hypertension examination (or if the examiner is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension was caused by or is proximately due to the service-connected psychiatric disorder (depression and/or dysthymia).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is aggravated by the service-connected psychiatric disorder (depression and/or dysthymia).  

If the examiner finds that the hypertension was aggravated by the service-connected psychiatric disorder, the examiner should report the degree of severity of the hypertension before the onset of aggravation and report the current level of severity of the hypertension. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

4.   Implement the grant of benefits for service connection of the low back, right lower extremity, upper back, bilateral shoulders, bilateral hips, left knee, bilateral ankles, bilateral feet, and an acquired psychiatric disorder.

Thereafter, if the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met, refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Jeany Mark, Attorney at Law

Department of Veterans Affairs


